 



EXHIBIT 10.1

US$1,000,000,000

TERM LOAN FACILITY AGREEMENT

Dated April 20, 2005

between

MITTAL STEEL US FINANCE LLC,
as Lender

and

MITTAL STEEL USA ISG INC.,
as Borrower

 



--------------------------------------------------------------------------------



 



CONTENTS

              Clause       Page  
 
           
1.
  DEFINITIONS AND INTERPRETATION     1  
 
           
2.
  THE FACILITY     6  
 
           
3.
  PURPOSE     7  
 
           
4.
  PAYMENT OF LOAN     7  
 
           
5.
  REPAYMENT     7  
 
           
6.
  PREPAYMENT AND CANCELLATION     7  
 
           
7.
  INTEREST     8  
 
           
8.
  INTEREST PERIODS     9  
 
           
9.
  REPRESENTATIONS     9  
 
           
10.
  GENERAL UNDERTAKINGS     10  
 
           
11.
  EVENTS OF DEFAULT     13  
 
           
12.
  PAYMENT MECHANICS     13  
 
           
13.
  NOTICES     14  
 
           
14.
  CALCULATIONS AND CERTIFICATES     15  
 
           
15.
  PARTIAL INVALIDITY     15  
 
           
16.
  REMEDIES AND WAIVERS     15  
 
           
17.
  AMENDMENTS AND WAIVERS     15  
 
           
18.
  ASSIGNMENTS AND TRANSFERS     15  
 
           
19.
  COUNTERPARTS     15  
 
           
20.
  GOVERNING LAW     15  
 
           
21.
  JURISDICTION     16  
 
           
22.
  WAIVER OF JURY TRIAL     17  

 



--------------------------------------------------------------------------------



 



THIS AGREEMENT is dated April 20, 2005 and made between:



(1)   Mittal Steel US Finance LLC, a Delaware limited liability company, having
its registered office at c/o Corporation Service Company, 2711 Centerville Road,
Suite 400, Wilmington, County of New Castle, Delaware (the “Lender”); and



(2)   Mittal Steel USA ISG Inc. a Delaware corporation, having its registered
office at c/o Corporation Service Company, 2711 Centerville Road, Suite 400,
Wilmington, County of New Castle, Delaware (the “Borrower”).

WHEREAS:

The Lender has agreed to make available to the Borrower an unsecured term loan
facility in a maximum aggregate amount of US$1,000,000,000.

IT IS AGREED as follows:



1. DEFINITIONS AND INTERPRETATION

1.1 Definitions

In this Agreement:

“Affiliate” means, as to any Person, or other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officers of such Person. For purposes of this
definition, the term “control” (including the terms “controlling”, “controlled
by” and “under common control with”) of a Person means the possession, direct or
indirect , of the power to vote 5% or more of the voting stock of such Person or
to direct or cause the direction of the management and policies of such Person,
whether through the ownership of voting stock, by contract or otherwise.

“Authorization” means an authorization, consent, approval, resolution, license,
exemption, filing, notarization or registration.

“Business Day” means a day (other than a Saturday or Sunday) on which banks are
open for general business in London and New York.

“Capital Lease Obligations” means, as to any Person, the obligations of such
Person to pay rent or other amounts under a lease of (or other agreement
conveying the right to use) real and/or personal property which obligations are
required to be classified and accounted for as a capital lease on a balance
sheet of such Person under GAAP (including Statement of Financial Accounting
Standards No. 13 of the Financial Accounting Standards Board) and, for purposes
of this Agreement, the amount of such obligations shall be the capitalized
amount thereof, determined in accordance with GAAP (including such Statement
No. 13).

 



--------------------------------------------------------------------------------



 



“Default” means an Event of Default or any event or circumstance specified in
Clause 11 (Events of Default) which would (with the expiry of a grace period,
the giving of notice or any combination of any of the foregoing) be an Event of
Default.

“Event of Default” means any event or circumstance specified as such in Clause
11 (Events of Default).

“Facility” means the US$1,000,000,000 term loan facility made available under
this Agreement, to the extent not cancelled or reduced under this Agreement.

“Facility Maintenance Fee” means the rate per annum calculated as follows:

(EQUATION GRAPHIC) [y08119y0811900.gif]

Where:

“F” are (i) the fees paid by 3098581 Nova Scotia Company to Mittal Steel Company
N.V. or an affiliate of Mittal Steel Company N.V. in connection with financing
the ISG Merger for the Interest Period and (ii) any withholding taxes paid by
3098581 Nova Scotia Company to any taxing jurisdiction in connection with
financing the ISG Merger for the Interest Period;

“L” is the principal amount outstanding of the Loan; and

“D” is the sum of the days in the applicable Interest Period.

“Fitch” means Fitch Ratings Limited or any successor to its rating business.

“GAAP” means U.S. generally accepted accounting principles set forth in the
opinions and pronouncements of the Accounting Principles Board of the American
Institute of Certified Public Accountants and statement and pronouncements of
the Financial Accounting Standards Board or in such other statement by such
other entity as having been approved by a significant segment of the accounting
profession, which are in effect from time to time; provided, however, that for
purposes of this definition the Statement of Financial Accounting Standards
No. 133 of the Financial Accounting Standards Board shall be deemed to be of no
force and effect.

“Governmental Authority” means any nation or government, any state, province,
city, municipal entity or other political subdivision thereof, and any
governmental, executive, legislative, judicial, administrative or regulatory
agency, department, authority, instrumentality, commission, board, bureau or
similar body, whether federal, state, provincial, territorial, local or foreign.

“Governmental Authorization” means any authorization, approval, consent,
franchise, license, covenant, order, ruling, permit, certification, exemption,
notice, declaration or

 



--------------------------------------------------------------------------------



 



similar right, undertaking or other action of, to or by, or any filing,
qualification or registration with, any Governmental Authority.

“Indebtedness” means, as to any Person: (a) indebtedness created, issued or
incurred by such Person for borrowed money (whether by loan or the issuance and
sale of debt securities); (b) obligations of such Person to pay the deferred
purchase or acquisition price of property or services, other than trade accounts
payable (other than for borrowed money) arising, and accrued expenses incurred,
in the ordinary course of business so long as such trade accounts payable are
payable within 90 days of the date the respective goods are delivered or the
respective services are rendered; (c) indebtedness of others secured by a Lien
on the property of such Person, whether or not the respective indebtedness so
secured has been assumed by such Person; (d) obligations of such Person in
respect of letters of credit or similar instruments issued or accepted by banks
and other financial institutions for the account of such Person; (e) Capital
Lease Obligations of such Person; and (f) indebtedness of others Guaranteed by
such Person.

“Interest Period” means, in relation to the Loan, each period determined in
accordance with Clause 8 (Interest Periods) and, in relation to an Unpaid Sum,
each period determined in accordance with Clause 7.4 (Default interest).

“ISG Merger” means the merger consummated between Park Acquisition Corp. and
International Steel Group Inc. as contemplated by that certain Agreement and
Plan of Merger and Reorganization dated as of October 24, 2004, as amended,
among Mittal Steel Company N.V. (f/k/a Ispat International N.V.), Park
Acquisition Corp. and International Steel Group Inc.

“LIBOR” means, in relation to any Loan:



  (a)   the applicable Screen Rate; or     (b)   (if no Screen Rate is available
for United States dollars for the Interest Period of the Loan) the arithmetic
mean of the rates (rounded upwards to four decimal places) as supplied to the
Lender at its request quoted by the Reference Bank to leading banks in the
London interbank market,

as of the 11:00 a.m. (London time) on the Quotation Day for the offering of
deposits in United States dollars and for a period comparable to the Interest
Period for the Loan.

“Lien” means, with any lien, security interest or other charge or encumbrance of
any kind, or nay other type of preferential arrangement, including, without
limitation, the lien or retained security title of a conditional vendor and any
easement, right of way or other encumbrance on title to real property.

“Loan” means a loan made or to be made under the Facility or the principal
amount outstanding for the time being of that loan.

 



--------------------------------------------------------------------------------



 



“Margin” means the rate per annum calculated in accordance with Clause 7.3
(Margin Adjustment Ratings).

“Material Adverse Effect” means a change to the business or trading prospects of
the Borrower that, in the reasonable opinion of the Lender, materially affects
its ability to carry out its payment obligations under this Agreement.

“Month” means a period starting on one day in a calendar month and ending on the
numerically corresponding day in the next calendar month, except that:



  (a)   (subject to paragraph (c) below) if the numerically corresponding day is
not a Business Day, that period shall end on the next Business Day in that
calendar month in which that period is to end if there is one, or if there is
not, on the immediately preceding Business Day;     (b)   if there is no
numerically corresponding day in the calendar month in which that period is to
end, that period shall end on the last Business Day in that calendar month; and
    (c)   if an Interest Period begins on the last Business Day of a calendar
month, that Interest Period shall end on the last Business Day in the calendar
month in which that Interest Period is to end.

The above rules will only apply to the last Month of any period.

“Moody’s” means Moody’s Investors Service Limited or any successor to its rating
business.

“Party” means a party to this Agreement.

“Permitted Liens” means such of the following as to which no enforcement,
collection, execution, levy or foreclosure proceeding shall have been commenced:
(a) Liens imposed by any Governmental Authority for taxes, assessments or
charges not yet due or which are being contested in good faith and by
appropriate proceedings if, unless the amount thereof is not material with
respect to it or its financial condition, adequate reserves with respect thereto
are maintained on the books of the Borrower or any of its Material Subsidiaries,
as the case may be, in accordance with GAAP; (b) Liens imposed by law, such as
materialmen’s, mechanic’s, carrier’s, workmen’s and repairman’s Liens and other
such similar Liens arising in the ordinary course of business securing
obligation that are not overdue for a period of more than 30 days; (c) pledges
or deposits to secure obligations under workers’ compensation laws or similar
legislation or to secure public or statutory obligations; and (d) easements,
rights of way and other encumbrances on title to real property that do not
render title to the property encumbered thereby unmarketable or materially
adversely affect the use of such property for its present purposes.

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or a government or any political
subdivision or agency thereof.

 



--------------------------------------------------------------------------------



 



“Quotation Day” means, in relation to any period for which an interest rate is
to be determined, two Business Days before the first day of that period unless
market practice differs in which case the Quotation Day will be determined by
the Lender in accordance with market practice (and if quotations would normally
be given by leading banks on more than one day, the Quotation Day will be the
last of those days).

“Reference Bank” means the principal London, England office of such bank as may
be appointed by the Lender in consultation with the Borrower.

“S&P” means Standard & Poor’s Rating Services, a division of The McGraw-Hill
Companies, Inc. or any successor to its rating business.

“Screen Rate” means the British Bankers’ Association Interest Settlement Rate
for United States dollars for the relevant period displayed on the appropriate
page of the Reuters screen. If the agreed page is replaced or service ceases to
be available, the Lender may specify another page or service displaying the
appropriate rate after consultation with the Borrower.

“Termination Date” means the earlier of (i) April 21, 2010 or (ii) the repayment
in full of the Facility.

“Unpaid Sum” means any sum due and payable but unpaid by the Borrower under this
Agreement.

“Utilization” means a utilization of the Facility by way of a Loan.

“Utilization Date” means the date of a Utilization, being the date on which a
Loan is to be made.

1.2 Construction

(a) Unless a contrary indication appears, any reference in this Agreement to:



  (i)   “Lender”, “Borrower” or “Party” shall be construed so as to include its
successors in title, permitted assigns and permitted transferees, to the extent
permissible under this Agreement;     (ii)   “assets” includes present and
future properties, revenues and rights of every description;     (iii)   this
“Agreement” or any other agreement or instrument is a reference to such
agreement or instrument as amended, amended and restated or otherwise modified;
    (iv)   “indebtedness” includes any obligation (whether incurred as principal
or as surety) for the payment or repayment of money, whether present or future,
actual or contingent;

 



--------------------------------------------------------------------------------



 



  (v)   a “person” includes any individual, firm, company, corporation
(including a business trust), joint stock company, government or any political
subdivision or agency thereof, trust, unincorporated association, joint venture,
limited liability company or partnership (whether or not having separate legal
personality) or two or more of the foregoing;     (vi)   a “regulation” includes
any regulation, rule, official directive, request or guideline (whether or not
having the force of law) of any governmental, intergovernmental or supranational
body, agency, department or regulatory, self-regulatory or other authority or
organization;     (vii)   a provision of law is a reference to that provision as
amended or re-enacted; and     (viii)   a time of day is a reference to New York
time.



  (b)   Section, Clause and Schedule headings are for ease of reference only;  
  (c)   unless a contrary indication appears, a term used in any notice given
under or in connection with this Agreement has the same meaning in that notice
as in this Agreement.     (d)   a Default is “continuing” if it has not been
remedied or waived.



2. THE FACILITY

     Subject to the terms of this Agreement, the Lender shall, on the terms and
conditions hereinafter set forth, make available to the Borrower the Facility,
in a single Utilization on April 21, 2005 in an amount of US$1,000,000,000.
Amounts borrowed under this Clause 2 and repaid or prepaid may not be
reborrowed.



3. PURPOSE

     All amounts borrowed by the Borrower under the Facility shall be used for
general corporate purposes including for the avoidance of doubt, making a loan
to an affiliate of the Borrower.



4. PAYMENT OF LOAN TO BORROWER

     The Lender will pay the amount borrowed into the bank account of Borrower
at HSBC Bank USA N.A.



5. REPAYMENT OF LOANS

     The Borrower shall repay the Loan that it has drawn (which amount shall be
reduced as a result of a prepayment in accordance with Clause 6 (Prepayment and
Cancellation)) on the Termination Date.

 



--------------------------------------------------------------------------------



 



6. PREPAYMENT AND CANCELLATION

     6.1 Illegality

     If it becomes unlawful in any applicable jurisdiction for the Lender to
perform any of its obligations as contemplated by this Agreement or to fund or
maintain its participation in the Loan:



  (a)   the Lender shall promptly notify the Borrower upon becoming aware of
that event;     (b)   the Loan will be immediately cancelled; and     (c)   the
Borrower shall repay the Loan on the last day of its Interest Period, or, if
earlier, on the date specified by the Lender (being no earlier than the last day
of any applicable grace period permitted by law).

     6.2 Voluntary Cancellation

     The Borrower may, if it gives the Lender prior notice, cancel the whole or
any part of the unused portion of the Facility. Any cancellation under this
Clause shall accordingly reduce the Loan.

     6.3 Voluntary Prepayment Of Loans

     The Borrower having drawn the Loan may, if it gives the Lender prior
notice, prepay the whole or any part of the Loan.



7. INTEREST

     7.1 Calculation Of Interest

     The rate of interest on the Loan for each Interest Period is the percentage
rate per annum that is the aggregate of:



  (a)   the Margin plus 0.125%;     (b)   LIBOR; and     (c)   the Facility
Maintenance Fee.

     7.2 Payment Of Interest

     The Borrower shall pay accrued interest on the Loan at the rate set forth
in Clause 7.1 (Calculation of Interest) on the last day of each Interest Period
(and, if the Interest Period is longer than six Months, on the dates falling at
six monthly intervals after the first day of the Interest Period).

 



--------------------------------------------------------------------------------



 



     7.3 Margin adjustments

(a) In this Subclause:



  (i)   Rating Agency means Moody’s, S&P and Fitch or any other rating agency
approved by the Borrower and the Lender.     (ii)   Long Term Credit Rating
means, at any time in respect of a Rating Agency:



  A.   the long term credit rating published at that time by that Rating Agency
in respect of Mittal Steel Company N.V.’s unsubordinated unsecured debt; or    
B.   if such a rating has not at that time been given by that Rating Agency, the
long term corporate credit rating given to Mittal Steel Company N.V. at that
time by that Rating Agency.



  (iii)   The initial Margin is 0.475% per annum until the date falling six
months after the date of this Agreement.     (iv)   Subject to the other
provisions of this Subclause, after the date falling six months after the date
of this Agreement the Margin will be subsequently calculated by reference to the
table below:

          Column 1   Column 2   Long Term Credit Rating   Margin       % per
annum   Moody’s   S&P/Fitch     A3 or above   A- or above   0.25 Baa1   BBB+  
0.30 Baa2   BBB   0.35 Baa3   BBB-   0.425 Below Baa3   Below BBB-   0.60



  (b)   Any change in the Margin will, subject to paragraph (c) below, apply on
the Business Day following receipt by the Lender of the change in rating.    
(c)   For so long as an Event of Default is outstanding or Mittal Steel Company
N.V. has no Long term Credit Rating from any Rating Agency, the Margin will be
the highest applicable rate, being 0.60% per annum.

     7.4 Default Interest



  (a)   If the Borrower fails to pay any amount payable by it under this
Agreement on its due date, interest shall accrue on the overdue amount from the
due date up to the date of actual payment (both before and after judgment) at a
rate which, subject to paragraph (b) below, is two per cent. higher than the
rate that would have been payable if the overdue amount had, during the period

 



--------------------------------------------------------------------------------



 



      of non-payment, constituted a Loan in the currency of the overdue amount
for successive Interest Periods, each of a duration selected by the Lender
(acting reasonably). Any interest accruing under this Clause 7.4 shall be
payable by the Borrower on demand.



  (b)   If any overdue amount consists of all or part of a Loan which became due
on a day that was not the last day of an Interest Period relating to that Loan:



  (i)   the first Interest Period for that overdue amount shall have a duration
equal to the unexpired portion of the current Interest Period relating to that
Loan; and     (ii)   the rate of interest applying to the overdue amount during
that first Interest Period shall be one percent higher than the rate which would
have applied if the overdue amount had not become due.



  (c)   Default interest (if unpaid) arising on an overdue amount will be
compounded with the overdue amount at the end of each Interest Period applicable
to that overdue amount but will remain immediately due and payable.

     7.5 Notification Of Rates Of Interest

     The Lender shall promptly notify the Borrower of the determination of a
rate of interest under this Agreement.



8. INTEREST PERIODS

     8.1 Selection Of Interest Periods



  (a)   An Interest Period for a Loan shall be of six Months or any other period
agreed between the Borrower and the Lender.     (b)   An Interest Period for a
Loan shall not extend beyond the Termination Date.     (c)   The Interest Period
for the Loan shall start on the Utilization Date for the Loan and thereafter,
each subsequent period commencing on the last day of the immediately preceding
Interest Period and ending on the last day of the period agreed by the Borrower
and the Lender.

     8.2 Non-Business Days

     If an Interest Period would otherwise end on a day which is not a Business
Day, that Interest Period will instead end on the next Business Day in that
calendar month (if there is one) or the preceding Business Day (if there is
not).

 



--------------------------------------------------------------------------------



 



9. REPRESENTATIONS

     The Borrower makes the representations and warranties set out in this
Clause 9 to the Lender on the date of this Agreement.

     9.1 Status



  (a)   It is a corporation duly organized, validly existing and in good
standing under the law of its jurisdiction of incorporation.     (b)   It has
all requisite corporate, power and authority, including, without limitation, all
Governmental Authorizations to carry on its business as now conducted and as
proposed to be conducted.



9.2   Binding Obligations       The obligations expressed to be assumed by it in
this Agreement are, subject to any general principles of law limiting its
obligations, legal, valid, binding and enforceable obligations.   9.3   Power
And Authority       It has the power to enter into, perform and deliver, and has
taken all necessary action to authorize its entry into, performance and delivery
of, this Agreement and the transactions contemplated herein.   9.4   Validity
And Admissibility In Evidence       All Authorizations required or desirable:



  (a)   to enable it lawfully to enter into, exercise its rights and comply with
its obligations in this Agreement; and     (b)   to make this Agreement
admissible in evidence in its jurisdiction of incorporation,

     have been obtained or effected and are in full force and effect.



10. GENERAL UNDERTAKINGS

     The undertakings in this Clause 10 remain in force from the date of this
Agreement for so long as any amount is outstanding under the Facility.

     10.1 Authorizations

     The Borrower shall promptly obtain, comply with and do all that is
necessary to maintain in full force and effect any Authorization and
Governmental Authorization required under any law or regulation of its
jurisdiction of incorporation to enable it to perform its material

 



--------------------------------------------------------------------------------



 



obligations under this Agreement and to ensure the legality, validity,
enforceability or admissibility in evidence in its jurisdiction of incorporation
of this Agreement.

     10.2 Compliance With Laws

     The Borrower shall comply in all material respects with all laws to which
it may be subject, if failure so to comply would materially impair its ability
to perform its obligations under this Agreement.

     10.3 Reporting Requirements

     The Borrower shall deliver to the Lender:

     (a) as soon as available and in any event within 120 days after the end of
each fiscal year of the Borrower, consolidated statements of earnings, cash flow
and common shareholders’ equity of the Borrower for such year and the related
consolidated balance sheet as at the end of such year, setting forth in each
case in comparative form the corresponding consolidated figures for the
preceding fiscal year, accompanied by a certificate of a manager of the
Borrower, which certificate shall state that said financial statements fairly
present the financial condition and results of operations of the Borrower in
accordance with GAAP consistently applied, as at the end of, and for, such
fiscal year; and

     (b) promptly after the Borrower knows or has reason to know that any
Default has occurred, a notice of such Default describing the same in reasonable
detail and, together with such notice or as soon thereafter as possible, a
description of the action that the Borrower has taken and proposes to take with
respect thereto.

     The Borrower will furnish to the Lender, at the time it furnishes each set
of financial statements pursuant to paragraph (a) or (b) above, a certificate of
a manager of the Borrower to the effect that no Default has occurred and is
continuing (or, if any Default has occurred and is continuing, describing the
same in reasonable detail and describing the action that the Borrower has taken
and proposes to take with respect thereto).

     10.4 Litigation

     The Borrower will promptly give to the Lender notice of all legal or
arbitral proceedings, and of all proceedings by or before any governmental or
regulatory authority or agency, and any material development in respect of such
legal or other proceedings, affecting the Borrower, except any proceeding which,
if adversely determined, would not have a Material Adverse Effect.

     10.5 Corporate Existence, Etc.

     The Borrower will:

          (a) preserve and maintain its legal existence and all of its material
rights, privileges and franchises (provided that nothing in this Clause shall
prohibit any transaction expressly permitted under Clause 10.9 (Mergers));

 



--------------------------------------------------------------------------------



 



          (b) comply with the requirements of all applicable laws, rules,
regulations and orders of any Governmental Authority if failure to comply with
such requirements is likely to result in a Material Adverse Effect;

          (c) pay and discharge all taxes, assessments and governmental charges
or levies imposed on it or on its income or profits or on any of its property
prior to the date on which penalties attach thereto, except for any such tax,
assessment, charge or levy the payment of which is being contested in good faith
and by proper proceedings and against which adequate reserves are being
maintained;

          (d) maintain all of its properties used or useful in its business in
good working order and condition, ordinary wear and tear excepted; provided,
however, that the Borrower may discontinue the maintenance of a property if such
discontinuance is, in the opinion of the Borrower, desirable in the conduct of
its business and is not likely to have a Material Adverse Effect; and

          (e) upon reasonable advance notice, permit representatives of the
Lender, during normal business hours, to examine, copy and make extracts from
its books and records, to inspect its properties, and to discuss its business
and affairs with its officers, all to the extent reasonably requested by the
Lender.

     10.6 Insurance

     The Borrower will maintain insurance underwritten by financially sound and
reputable insurers, or self insurance (in accordance with normal industry
practice) in such amounts and against such risks as ordinarily is carried or
maintained by owners of like businesses and properties in similar circumstances.

     10.7 Transactions with Affiliates.

     The Borrower will conduct all transactions otherwise permitted under this
Agreement with any of their Affiliates on terms that are fair and reasonable and
no less favorable to the Borrower than it would obtain in a comparable
arm’s-length transaction with a Person not an Affiliate.

     10.8 Limitation on Liens

     The Borrower will not create or suffer to exist any Lien on or with respect
to any of its properties, whether now owned or hereafter acquired, or assign, or
permit any of its subsidiaries to assign, any right to receive income other
than:

          (a) Permitted Liens,

          (b) Purchase money Liens upon or in any real property or equipment
acquired or held by the Borrower in the ordinary course of business to secure
the purchase price of such property or equipment or to secure Indebtedness
incurred solely for the purpose of financing the acquisition of such property or
equipment, or Liens existing on such property or equipment at the time of its
acquisition (other than any such Liens created in contemplation of such
acquisition

 



--------------------------------------------------------------------------------



 



that were not incurred to finance the acquisition of such property) or
extension, renewals or replacements of any of the foregoing for the same or a
lesser amount, provided however, that no such Lien shall extend to or cover any
property of any character other than the real property of equipment being
acquired, and no such extension, renewal or replacement shall extend to or cover
any properties not theretofore subject to the Lien being extended, renewed or
replaced, provided further that the aggregate principal amount of the
indebtedness secured by the Liens referred to in this subclause (b) shall not
exceed $250,000,000,

          (c) Liens on property of a Person existing at the time such Person is
merged into or consolidated with the Borrower; provided that such Liens were not
created in contemplation of such merger, consolidation or acquisition and do not
extend to any assets other than those of the Person so merged into or
consolidated with the Borrower or acquired by the Borrower,

          (d) Liens in existence on the date hereof and additional Liens upon
property, assets or revenues created after the date hereof, provided that the
aggregate outstanding Indebtedness secured by Liens described in clauses
(a) through (d) hereof shall not at any time exceed $250,000,000 in the
aggregate; and

          (e) any extension, renewal or replacement of the foregoing.

     10.9 Mergers

The Borrower will not merge or consolidate with or into, or convey, transfer,
sell, lease or otherwise dispose of (whether in one transaction or a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to, any Person, except that any subsidiary of the Borrower
or the Borrower may merge or consolidate with or into, or dispose of assets to,
any other subsidiary of the Borrower, and except that any subsidiary of the
Borrower may merge into or dispose of assets to the Borrower and the Borrower
may merge with any other Person so long as the Borrower is the surviving
corporation, provided, in each case, that no Default shall have occurred and be
continuing at the time of such proposed transaction would result therefrom.

     10.10 Indebtedness

The Borrower will not, nor will it permit any Subsidiary to create, incur,
assume or suffer to exist any Indebtedness, except:

     (a) Indebtedness under this Agreement;

     (b) Indebtedness owed to a Person of which such subsidiary is a subsidiary;

     (c) Indebtedness of any subsidiary existing on the date hereof, and any
renewal and refinancing thereof, provided that the principal amount thereof is
not increased and no other subsidiary becomes obligated in respect thereof;

     (d) Indebtedness of any subsidiary of the Borrower assigned to such
subsidiary by the Borrower as permitted by Clause 18 (Assignments and Transfers)
hereof; and

     (e) Other Indebtedness in an aggregate amount of all subsidiaries not to
exceed $250,000,000 outstanding at any time.

 



--------------------------------------------------------------------------------



 



11. EVENTS OF DEFAULT

     Each of the events or circumstances set out in Clause 11 is an Event of
Default.

     11.1 Non-Payment

     The Borrower does not pay on the due date any amount payable pursuant to
the Agreement at the place at and in the currency in which it is expressed to be
payable payment unless such payment is made within 5 Business Days of its due
date.

     11.2 Other Obligations

     The Borrower does not comply with any provision of this Agreement (other
than that referred to in Clause 11.1 (Non-Payment)) unless such non-compliance
is remedied within 21 days of the Borrower becoming aware of such
non-compliance.

     11.3 Insolvency

     The Borrower shall generally not pay its debts as they become due, or shall
admit in writing its inability to pay its debts generally, or shall make a
general assignment for the benefit of creditors, or any proceeding shall be
instituted by or against the Borrower seeking to adjudicate it bankrupt or
insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief, or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors, or
seeking the entry of an order for relief or appointment of a receiver, trustee,
custodian, or other similar official for it or for any substantial part of its
property, and, in the case of any such proceeding instituted against it (but not
instituted by it) that is being diligently contested by it in good faith, either
such proceeding shall remain undismissed or unstayed for a period of 60 days or
any of the actions sought in such proceeding (including, without limitation, the
entry of an order for relief against, or the appointment of a receiver, trustee,
custodian or other similar official for, it or any substantial part of its
property) shall occur; or the Borrower shall take any organizational action to
authorize any of the actions set forth above in this subsection.

     11.4 Acceleration

On and at any time after the occurrence of an Event of Default provided always
that such Event of Default be continuing the Lender may by notice to the
Borrower:



  (a)   cease to be under any obligation to make a Loan available;     (b)  
declare that all or part of the Loan, together with accrued interest, and all
other amounts accrued or outstanding under this Agreement be immediately due and
payable, whereupon they shall become immediately due and payable; and/or    
(c)   declare that all or part of the Loan be payable on demand, whereupon they
shall immediately become payable on demand by the Lender.

 



--------------------------------------------------------------------------------



 



12. PAYMENT MECHANICS

     12.1 Payments



  (a)   On each date on which the Borrower or the Lender is required to make a
payment under this Agreement, the Borrower or the Lender shall make the same
available to the payee for value on the due date at the time and in such funds
specified by the payee as being customary at the time for settlement of
transactions in the relevant currency in the place of payment.     (b)   Payment
shall be made to such account in the principal financial center of the country
of that currency with such bank as the payee specifies.

     12.2 Business Days



  (a)   Any payment which is due to be made on a day that is not a Business Day
shall be made on the next Business Day in the same calendar month (if there is
one) or the preceding Business Day (if there is not).     (b)   During any
extension of the due date for payment of any principal or Unpaid Sum under this
Agreement interest is payable on the principal or Unpaid Sum at the rate payable
on the original due date.

     12.3 Currency Of Account

     United States dollars is the currency of account and payment for any sum
due from the Borrower under this Agreement.



13. NOTICES

     13.1 Communications In Writing

     Any communication to be made under or in connection with this Agreement
shall be made in writing and, unless otherwise stated, may be made by fax or
letter in English.

     13.2 Addresses

     The address and fax number (and the department or officer, if any, for
whose attention the communication is to be made) of each Party for any
communication or document to be made or delivered under or in connection with
this Agreement is that identified with its name below or any substitute address
and fax number or department or officer as the Party may notify to the other
Parties by not less than five Business Days’ notice.

To the Lender:

Mittal Steel US Finance LLC

 



--------------------------------------------------------------------------------



 



c/o 3210 Watling Street
East Chicago, IN 46312
Attention: Thomas A. McCue

To the Borrower:

Mittal Steel USA ISG Inc.
4020 Kinross Lakes Parkway
Richfield, Ohio 44286-9000
Attention: Mr. Michael G. Rippey

     13.3 English Language

     Any notice and documents given under or in connection with this Agreement
must be in English.



14. DAY COUNT CONVENTION

     Any interest, commission or fee accruing under this Agreement will accrue
from day to day and is calculated on the basis of the actual number of days
elapsed and a year of 365 or 366 days, as the case may be, or, in any case where
the practice differs, in accordance with market practice. Each determination by
the Lender of an interest rate, fee or commission hereunder shall be conclusive
and binding for all purposes, absent manifest error.



15. PARTIAL INVALIDITY

     If, at any time, any provision of this Agreement is or becomes illegal,
invalid or unenforceable in any respect under any law of any jurisdiction,
neither the legality, validity or enforceability of the remaining provisions nor
the legality, validity or enforceability of such provision under the law of any
other jurisdiction will in any way be affected or impaired.



16. REMEDIES AND WAIVERS

     No failure to exercise, nor any delay in exercising, on the part of the
Lender, any right or remedy under this Agreement shall operate as a waiver, nor
shall any single or partial exercise of any right or remedy prevent any further
or other exercise or the exercise of any other right or remedy. The rights and
remedies provided in this Agreement are cumulative and not exclusive of any
rights or remedies provided by law.



17. AMENDMENTS AND WAIVERS

     Any term of this Agreement may be amended or waived only with the consent
of the Lender and the Borrower and any such amendment or waiver will be binding
on all Parties.

 



--------------------------------------------------------------------------------



 



18. ASSIGNMENTS AND TRANSFERS

     No Party may assign or transfer any of its respective rights and
obligations to any person without the express written consent of the other
Party, provided that the Borrower may transfer and assign all of its rights and
obligations to one or more of its subsidiaries (the “Assuming Subsidiary”) under
this agreement, provided however, that such assignment shall be of all of the
Borrower’s rights and obligations under this Agreement. Upon such execution,
delivery, acceptance and recording of documentation acceptable to the Lender,
from and after the date of such transfer (i) the Assuming Subsidiary shall be a
party hereto and shall have the rights and obligations of the Borrower hereunder
and (ii) the Borrower shall relinquish its rights and be released from its
obligations under this Agreement, and cease to be a party to this Agreement.



19. COUNTERPARTS

     This Agreement may be executed in any number of counterparts, and this has
the same effect as if the signatures on the counterparts were on a single copy
of this Agreement.



20. GOVERNING LAW

     This Agreement shall be governed by, and construed in accordance with, the
laws of the State of New York.



21. JURISDICTION

     (a) Each of the parties hereto hereby irrevocably and unconditionally
submits, for itself and its property, to the nonexclusive jurisdiction of any
New York State court or Federal court of the United States of America sitting in
New York City, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in any such New York State court or, to
the fullest extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that any party may otherwise have to bring any action or proceeding
relating to this Agreement in the courts of any jurisdiction.

     (b) Each of the parties hereto irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection that it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement to which it is a party
in any New York State or Federal court. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

 



--------------------------------------------------------------------------------



 



22. WAIVER OF JURY TRIAL

Each of the Borrower, and the Lender irrevocably waives all right to trial by
jury in any action, proceeding or counterclaim (whether based on contract, tort
or otherwise) arising out of or relating to this Agreement, the Utilization, or
the actions of the Lender in the negotiation, administration, performance or
enforcement thereof.

[Remainder of Page Intentionally Left Blank; Signatures Follow]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.

            MITTAL STEEL USA ISG INC.,
as Borrower
      By:   /s/ Michael G. Rippey         Name:   Michael G. Rippey       
Title:   Executive Vice President        MITTAL STEEL US FINANCE LLC,
as Lender
      By:   /s/ Marc R. Jeske         Name:   Marc R. Jeske        Title:  
Manager     

 